                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                           CRIMINAL FILE NO.
         v.                                1:14-CR-290-1-TWT
 OSCAR JAMESON STOKES, M.D.,
   Defendant.
 UNITED STATES OF AMERICA,
                                           CRIMINAL FILE NO.
         v.                                1:14-CR-290-2-TWT
 TASHAWNA DENISE STOKES,
 M.D.,
   Defendant.

                                     ORDER

      This is a criminal action.      It is before the Court on the Report and

Recommendation [Doc. 205] of the Magistrate Judge recommending denying the

Defendant TaShawna Stokes’ Motion for Bill of Particulars [Doc. 193] and granting

in part and denying in part the Defendants’ Motion to Exclude Expert Testimony

[Doc. 191]. The Defendants’ Objections are without merit. For the reasons set forth

in the thorough and well-reasoned Report and Recommendation, the Government

complied with Rule 16(a)(1)(G) with respect to the expert disclosures of Dr. Theodore

Parran. Dr. Parran’s expert report sufficiently established that his opinions were
reliable as required by Rule 702 of the Federal Rules of Evidence. No Daubert hearing

was necessary. No disclosure of the investigative report of Dr. Parran’s billing

practices was required, although counsel for the Defendants may request an in camera

inspection by the District Judge at trial. The Defendant TaShawna Stokes’ Motion for

Bill of Particulars [Doc. 193] is DENIED. The Defendants’ Motion to Exclude Expert

Testimony [Doc. 191] is GRANTED in part and DENIED in part.

         SO ORDERED, this 20 day of December, 2018.



                                      /s/Thomas W. Thrash
                                      THOMAS W. THRASH, JR.
                                      United States District Judge




T:\ORDERS\USA\14\14cr290-1\r&r3.wpd           -2-
